Citation Nr: 0335478	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  98-03 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the back and legs with bowel and 
bladder incontinence as the result of treatment provided by 
the Department of Veterans Affairs beginning in August 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On September 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Locate and obtain all of the veteran's missing 5 
volumes of VA clinical records (previously 
associated with his claims file).  (It appears 
some missing volumes have already been located 
and associated with the claims file.)  Possible 
locations include, but are not limited to: 
General Counsel Appellate Litigation Staff, the 
Milwaukee, Wisconsin VARO or the VAMC also 
located in Milwaukee, Wisconsin.  Associate the 
clinical records with the veteran's claims file.
2.	After associating the VA clinical records with 
the veteran's claims file, please forward the 
claims file and clinical records to Drs. Krouwer 
and Antuono, at the Milwaukee VA Medical Center.  
The physicians should be requested to review the 
entire VA record, to include the claims file and 
the 5 volumes of clinical files, and clarify 
their positions in the respective April and July 
1997 reports, based on that review.  A notation 
to the effect that this record review took place 
should be included with each physician's report.  
Dr. Antuono is specifically requested to clarify 
which of the veteran's several disabilities (low 
back pain, left and right leg pain, bowel and 
bladder incontinence, and positive naffriger's 
test with tingling in the palm and 3rd and 4th 
digits of the right hand) were worsened by the 
1996 surgery.  Any opinion provided should be 
supported by a complete rationale.
3.	If, for any reason, one or more of the 
above physicians cannot be reached to 
clarify his position, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:  
neurological examination, by a 
neurologist who has not previously 
examined the veteran, to determine 
whether the veteran has any additional 
disability as a result of his August 
1996 VA surgery, to include increased 
back and lower extremity pain, bladder 
and bowel incontinence and a positive 
naffriger's test.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  A 
notation to the effect that this record 
review took place should be included the 
examination report.  All indicated 
studies should be performed.  Based on 
the medical findings and a review of the 
claims folder, the examiner is asked to 
offer an opinion as to the etiology of 
the veteran's increased low back and 
lower extremity pain, bladder and bowel 
incontinence and positive naffriger's 
test, whether they were the result of VA 
surgical treatment.  If the examiner 
should determine that these symptoms 
were the result of the 1996 VA surgery 
and treatment, an opinion is requested 
regarding whether the symptoms were the 
necessary consequences (certain to 
result from or intended to result from 
the surgical treatment).  If the 
examiner is unable to provide the 
requested opinions, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.

4.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


